Citation Nr: 0916230	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for vision loss, due to 
residual foreign body.  

4.	Entitlement to service connection for headaches and a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
August 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in December 2008.  

The Veteran testified at a hearing at the RO before a Member 
of the Board in February 2009.  

Additional evidence was submitted in February 2009 with a 
waiver of initial RO consideration of that evidence.  See 
38 C.F.R. § 20.1304 (2008).

The issue of service connection for headaches and a seizure 
disorder is  addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Chronic bilateral hearing loss was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Visual loss is shown to be the result of refractive error 
and is not shown to be the result of a foreign body during 
service.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.	Visual loss was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in August 2005, prior to the rating 
decision, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Veteran was provided all necessary notifications in 
August 2006.  The claim was readjudicated in the March 2007 
statement of the case.  Because the Board's decision herein 
denies service connection for the claimed disabilities, no 
disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran is claiming service connection for bilateral 
hearing loss, tinnitus and visual loss, which he asserts are 
the result incidents that occurred while he was on active 
duty.  The Board has reviewed the entire evidence of record, 
which includes the service treatment records, VA outpatient 
treatment records, and the results of VA compensation 
examinations conducted in December 2005.  After review of the 
evidence, there is no basis found for the establishment of 
service connection for these disorders.  

In February 2009, the Veteran testified that he did not have 
a hearing problem prior to service and had noise exposure 
from jet engines.  He testified that he did not complain of 
hearing loss during service and that while he realized he had 
some type of hearing loss several years after service, he did 
not seek any medical treatment and was not receiving any 
current treatment for hearing loss.  With regard to the 
claimed tinnitus, he stated that he had ringing in the ears 
about 6 months after entry into service but had never 
received a diagnosis of tinnitus and no doctor has related 
tinnitus to service.  

Regarding the claims for service connection for hearing loss 
and tinnitus, it is noted that there are no complaints or 
manifestations of tinnitus while the Veteran was on active 
duty.  On examination for entry into service, no hearing loss 
was noted, but on audiometric testing conducted in April 
1963, a decibel level demonstrating hearing loss was shown in 
the right ear at 3000 hertz.  Audiometric testing conducted 
in June 1963 and on examination for discharge from service 
was normal.  "Audiometric testing measures threshold hearing 
levels (in decibels (dB)) over a range of frequencies (in 
Hertz (Hz); the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

In effort to ascertain the viability of the Veteran's 
contentions, specifically that his hearing loss and tinnitus 
were caused by acoustic trauma during service, the Veteran 
was examined by VA in December 2005.  The Veteran underwent 
audiometric testing and the examiner reviewed the entire 
evidence of record.  The diagnoses included moderate to 
severe sensorineural hearing loss in each ear and periodic 
tinnitus in both ears.  The examiner rendered an opinion that 
although the Veteran reported significant noise exposure 
while he was in service, his hearing sensitivity at the time 
of separation was within normal limits.  Furthermore, there 
was a history of significant noise exposure after separation 
from service and an apparent family history of hearing loss.  
Additionally, the Veteran reported that he did not notice any 
change in his hearing until approximately five years ago, 
well after separation from service.  As such, it was 
considered less likely as not that the Veteran's hearing loss 
and tinnitus were related to military service.  

The absence of clinical documentation of hearing loss and 
tinnitus for many years after service is probative evidence 
against a service relationship.  See Mense v. Derwinski, 
1 Vet. App. 354 (1991).  While the Veteran has testified that 
he had some tinnitus during service and some hearing loss 
several years after service, this testimony is not supported 
by any medical evidence and thus is not found to be credible.  
The most probative evidence of record is the December 2005 VA 
examination report which determined that it was less likely 
as not that the Veteran's hearing loss and tinnitus were 
related to service.  As there is no medical evidence 
establishing a relationship between service and the 
development of hearing loss and tinnitus many years later, 
service connection must be denied.  

Regarding the Veteran's claim for vision loss, it is noted 
that his main contention is that this disability is related 
to an incident that occurred while on active duty when he had 
a foreign body in his eye.  It is noted that the service 
treatment records documents that he was treated for a foreign 
body in his right eye in September 1965 and that in July 1966 
he had a foreign body sensation under the upper lid of his 
left eye.  In September 1965 the foreign body was removed 
from the eye.  Later that month, examination showed no 
corneal defects.  In July 1966, a slight rust ring was shown, 
which could not be removed with a swab and only partially 
removed with another instrument.  It was noted that a deep 
piece remained.  The Veteran was patched and the eye rested.  
Follow-up evaluation showed the continued presence of the 
ring and some surrounding edema, which persisted.  There were 
no further notes regarding this disability and on examination 
for release from active duty clinical evaluation of the eyes 
was normal.  Uncorrected visual acuity was 20/20 in each eye.  
There are no complaints or manifestations of chronic 
headaches or of seizures during service.  

An examination was performed by VA in December 2005.  At that 
time, it was noted that the Veteran's visual acuity was 
corrected to 20/20 in each eye.  The examiner stated that the 
Veteran had no signs of the effects of foreign body removal 
from his eyes.  The visual acuity defects were now the result 
of refractive conditions.  

The Veteran testified that during service he did get a piece 
of metal in his eye, as documented in the service treatment 
records.  He indicated that during service, there was no 
diagnosis of any visual damage and he did not seek treatment 
for an eye condition until 25 years after service.  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

Although the Veteran did have two incidents with foreign 
bodies in each of his eyes during service, recent evaluation 
does not document any residuals of those incidents.  Rather, 
the decreased visual acuity is shown to be due to refractive 
error, which is fully correctable.  As this is not a disorder 
for which compensation may be paid, the claim must be denied.  
Beno v. Principi, 3 Vet. App. 439 (1992).  

In addition to the medical evidence, in adjudicating the 
claims, the Board has considered the Veteran's and his 
representative's written assertions and the Veteran's 
testimony; however, none of this evidence provides a basis 
for allowance of the claims.  As indicated above, the claims 
turn on a medical matter; however, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. Wes , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have any probative value.

Under these circumstances, the Board finds that the claims 
for service connection for hearing loss, tinnitus and vision 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for visual loss, a residual of a foreign 
body, is denied.  

REMAND

The Veteran seeks service connection for headache and 
seizures, which he claims is the result of an incident that 
occurred while on active duty when he had a foreign body in 
his eye.

At the hearing, he testified that he had received some 
private treatment from Dr. Waterman in Waldoboro.  More 
recently, he submitted a VA Form 21-4142 indicated treatment 
from at Waldoboro Family Medicine for headaches starting in 
1999.  Those records have not been obtained.  The RO should 
attempt to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Waldoboro 
Family Medicine and request copies of all 
records concerning treatment of the 
Veteran's headaches from 1999 to the 
present.  All records obtained should be 
associated with the claims folder

2.  After completing the requested 
action, and any additional notification 
and development deemed warranted, to 
include an additional VA examination or 
addendum report, the RO should 
readjudicate the claim for service 
connection for headaches and a seizure 
disorder in light of all pertinent 
evidence and legal authority.

3.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


